Citation Nr: 0828218	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a disability rating in excess of 40 percent 
for chronic mechanical low back strain with degenerative disc 
disease, T10 to L2-3, to include consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife






ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1973 
to July 1976.  The  veteran's DD Form 214 indicates he had 
also previously served in active military duty for more than 
18 years. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  As support of his claim for a higher disability 
rating for a low back disability, the veteran and his wife 
testified at a hearing before RO personnel in January 2007.  

The Board also has determined that this case is appropriate 
for consideration of whether the veteran is entitled to an 
extra-schedular rating pursuant to 38 C.F.R. §§ 3.321(b) and 
4.16(b), as discussed below, and is thus remanding the issue 
for consideration by the Director of Compensation and Pension 
Service.  The remand to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's low back disability does not cause unfavorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  Although there is functional 
loss upon motion of the thoracolumbar segments of his spine, 
the level of functional loss does not equate to unfavorable 
ankylosis.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for chronic mechanical low back strain with degenerative disc 
disease, T10 to L2-3, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in June 2005, 
September 2005, and March 2006.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his 
increased-rating claim, (2) informing the veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional Dingess notice was 
provided in March 2006, after issuance of the initial 
December 2005 AOJ decision.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2005 and September 2005, followed by subsequent Dingess 
notice in March 2006, the RO readjudicated the claim in a 
June 2006 SOC.  Thus, the timing defect in the notice has 
been rectified.

However, with respect to increased-rating claims, as the case 
here, a content error exists in that the VCAA notice of 
record is not compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, 
the Court recently held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record was sent that fully 
complies with elements (1) and (2) listed above.  In this 
regard, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
VCAA error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing that the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  See id.  To do this, VA must demonstrate that 
(1) any defect was cured by actual knowledge on the part of 
the claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) a benefit could not have been awarded as a 
matter of law.  

In this vein, the veteran and his representative have 
provided several personal statements, along with statements 
from the veteran's physician and family members, throughout 
the course of the appeal regarding the specific 
symptomatology of his low back disorder, including frequency 
and intensity of pain, signs of functional loss, and the 
effect these symptoms have had on his ability to work and on 
his daily life.  See, e.g., Appellant's Brief dated in July 
2008; RO hearing testimony dated in January 2007; statement 
from K. W. Shuey, M.D., dated in January 2007; VA examination 
report dated in May 2006; and claim for an increased rating 
for a low back disorder dated in June 2005.  Therefore, any 
content defect was cured by the actual knowledge of the 
veteran as to the symptoms required for a higher rating for 
his low back disorder.  Moreover, the veteran was notified of 
the criteria for a higher rating for his low back disorder by 
way of a June 2006 SOC and a January 2007 SSOC, such that a 
reasonable person should have been aware of the criteria.  In 
short, the content error here does not affect the essential 
fairness of adjudication of this case, and is not 
prejudicial. 

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs), VA treatment 
records, and private treatment records with authorization 
from the veteran to release such records.  Moreover, the VA 
has provided the veteran with several VA examinations in 
connection with his claim, the most recent of which is dated 
in May 2006.  Finally, the veteran was given an opportunity 
to provide hearing testimony and personal statements.  Thus, 
there is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, June 
2004) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the veteran seeks a disability rating in excess of 40 
percent for a low back disorder.  38 C.F.R. § 4.71a.  This 
rating is effective from December 16, 2002, the date the 
veteran's original claim for service connection was received.  
The Board notes that the criteria for spine disorders were 
amended in September 2002 and September 2003. See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the veteran's claim for an 
increased rating was received in June 2005, subsequent to the 
final amendments.  Thus, only the most current version of the 
rating criteria (i.e., the September 2003 amendments) is 
applicable. 

The RO has rated the veteran's low back disorder under 
Diagnostic Code 5243 (intervertebral disc syndrome), 38 
C.F.R. § 4.71a.  However, medical evidence does not reveal, 
and the veteran has not contended, a diagnosis of 
intervertebral disc syndrome, any neurological problems often 
associated with the disorder, or any evidence of 
incapacitating episodes documented by a physician.  Thus, 
upon review of the regulations for evaluation of spine 
disorders, the Board believes that a more appropriate 
evaluation would be under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (lumbosacral or cervical strain), and will proceed to 
evaluate and rate the veteran's low back disorder under this 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).    

Under the current version of the Rating Schedule, all spine 
disorders, including Diagnostic Code 5237 (lumbosacral or 
cervical strain) and with the exception of Diagnostic Code 
5243 (intervertebral disc syndrome), are rated in accordance 
with the General Rating Formula for Diseases and Injuries of 
the Spine, which rates spine disorders as follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Code 5237.  

After reviewing the evidence of record as to orthopedic 
manifestations of the veteran's low back disorder, the Board 
finds no basis to award a disability rating in excess of 40 
percent.  38 C.F.R. § 4.7.  Particularly, the VA examinations 
found no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine warranting a higher 50-percent evaluation 
or unfavorable ankylosis of the entire spine warranting a 
100-percent rating.  See VA examination reports dated in May 
2006 and July 2005.  

With regard to functional loss, VA examiners in May 2006 and 
July 2005 noted that the veteran used a cane, walked with a 
very stiff back with a forward flexed posture at the 
thoracolumbar spine, and had a stiff gait, which was somewhat 
antalgic.  See VA examination report dated in May 2006 and 
July 2005.  In May 2006, the veteran reported capability of 
walking only for a few yards and standing for 20 minutes.  
The veteran also reported unsteadiness; difficulty with 
bending, lifting, or twisting; back pain; and severe flare-
ups at least weekly with duration of one to two days.  The 
veteran also reported prolonged unemployment of several years 
due to inability to lift or do any manual work, which forced 
him to close his welding business.  Both VA examiners also 
found muscle spasms.  In May 2006, the VA examiner found 
moderate to severe effect on the veteran's daily life 
activities, including bathing, dressing, and toileting.  
Moreover, the May 2006 VA examiner noted a forward flexion of 
35 degrees.  Both the May 2006 and July 2005 examinations 
also found evidence of favorable ankylosis.  Overall, 
although the veteran's functional loss is significant, all of 
the factors of functional loss discussed above simply do not 
cause unfavorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.    

The Board also finds no evidence of neuropathy or 
radiculopathy of the lower extremities associated with the 
veteran's low back disorder.  In fact, in the May 2006 VA 
examination report, it was noted that the veteran experienced 
back pain without any radiculopathy in the lower extremities.  
Thus, a separate rating for a neurological disorder of the 
lower extremities is unnecessary in this case.  Moreover, as 
discussed above, there was no allegation or evidence of 
intervertebral disc syndrome with incapacitating episodes. 

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 40 
percent for the veteran's service-connected low back 
disability.  38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since 
the effective date of his award when the veteran's low back 
disorder has exceeded the current rating assigned by the RO.  
Thus, there is no basis for further "staging" of his 
rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).
    

ORDER

A disability rating in excess of 40 percent for a low back 
disability is denied.


REMAND

As previously mentioned, the Board is referring for an extra-
schedular rating the veteran's service-connected low back 
disorder that is on appeal.  An extra-schedular rating is 
appropriate when the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due 
to the veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  
38 C.F.R. § 3.321(b)(1). 

Moreover, an inferred claim for a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities in this case is also appropriate.  A total 
disability rating for compensation purposes may be assigned 
when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  
38 C.F.R. § 4.16(a).  If there is only one such disability, 
it must be rated at 60 percent or more; if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

If, however, as here, a veteran fails to meet these § 4.16(a) 
percentage requirements, yet there is probative evidence 
indicating that he is nonetheless unable to obtain and 
maintain a substantially gainful occupation because of the 
severity of his service-connected disability, his case must 
be referred to the Director of Compensation and Pension 
Service for consideration of possibly granting a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of 
the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on this issue must be 
addressed.  38 C.F.R. § 4.16(b).

In this regard, evidentiary records demonstrate a marked 
interference with employment due to the veteran's back 
disorder.  Because of severe back pains that cause an 
inability to perform manual labor, the veteran reports being 
unemployed since 2003 and being forced to close his welding 
business of over 25 years.  See VA examination reports dated 
in July 2005 and May 2006; statement from the veteran's wife 
dated in August 2005.  Statements from the veteran's private 
physician also indicate that the veteran's symptoms of 
constant pain in his back, stooped posture, and difficulty 
with balance and gait make it difficult for the veteran to 
secure and maintain employment.  The physician emphasized 
that the veteran's only skill is manual labor, but any 
vigorous activity hurts his back and the pain renders him 
unable to perform any type of repetitive work or heavy 
lifting.  The veteran's physician also opined that it is 
doubtful the veteran will ever be significantly improved as 
he has had maximum medical therapy for his back disorder.  
See statements from Dr. Shuey dated in January 2007 and 
February 2006.  Overall, in light of the veteran's worsening 
back disorder and his inability to maintain gainful 
employment, an extra-schedular evaluation is for 
consideration.

Moreover, although the veteran's disability rating fails to 
meet the percentage requirements of 38 C.F.R. § 4.16(a), 
probative evidence nonetheless exists that indicate that the 
veteran is unable to obtain and maintain a substantially 
gainful occupation because of the severity of his service-
connected disability.  Thus, the veteran's case must be 
referred to the Director of Compensation and Pension Service 
for consideration of possibly granting a TDIU on an extra-
schedular basis. 38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  
In any event, extra-schedular consideration is warranted 
under the facts presented because, as the United States 
Federal Court of Appeals for the Eight Circuit announced in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Although entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b) are similar, they are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the veteran's 
disabilities.  As stated earlier, exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required for an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  In contrast, 
38 C.F.R. § 4.16(b) merely requires a determination that a 
particular veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her 
service-connected disabilities.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

The Board cannot assign an extra-schedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell 
v. Brown, 9 Vet. App. 337, 
338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although Floyd dealt only with ratings under § 
3.321(b)(1), the analysis in that opinion would appear to 
apply to TDIU ratings under § 4.16(b) as well, in view of that 
section's similar requirement of referral to the Director of 
VA's Compensation and Pension Service and Court precedents 
requiring consideration of § 4.16(b) when the issue is raised 
in an increased-rating case.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993). 

Therefore, the Board is referring this case to the 
Undersecretary for Benefits or Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 
3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Submit this increased rating claim to 
the Undersecretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular evaluation 
under 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
veteran's disability.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a particular 
veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In making this 
determination, the May 2006 VA examiner's 
notation that the veteran is unemployed, 
and the veteran's physician's February 
2006 and January 2007 statements that the 
veteran is unable to secure and maintain 
gainful employment in the field of manual 
labor (the type of jobs he has had), 
should be given particular consideration 
due to the severity of the veteran's low 
back disorder.  Also be mindful that 
"marginal employment" 
is not substantially gainful.  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991); Faust v. West, 13 Vet. App. 
342 (2000); and VA Adjudication Procedure 
Manual M21-1, Part VI, paragraph 
7.09(a)(7).  The severity of the veteran's 
service-connected disability, as well as 
his employment history, educational and 
vocational attainment, and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered. 

2.  If his extra-schedular claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


